Title: To James Madison from Henry Hill, 23 February 1807
From: Hill, Henry
To: Madison, James



Sir,
New York feby 23d. 1807.

I have the honor to acknowledge the recpt. of your letter of 18th. currt. with a new certificate of my appointment, and to enclose herewith the one I had before recd.
You have conferrd upon me Sir, increased honors, and strengthened my obligations to the Executive and my country; I hope and trust I shall acquit myself however, in my new duties, to the sattisfaction of the president and yourself, & to the advantage of my fellow-citizens.  I have the honor to be, Sir, very respectfully Your mo. ob. Servt.

Henry Hill Jr.

